TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00259-CR




                                  Ex parte Rhonda Lee Glover




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
         NO. 3041561, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



                            MEMORANDUM OPINION


               At a hearing in the district court, appellant and her retained counsel stated that she

did not desire to pursue this appeal. See Tex. R. App. P. 38.8(b)(2). The appeal is dismissed.




                                              __________________________________________

                                              David Puryear, Justice

Before Justices B. A. Smith, Patterson and Puryear

Dismissed

Filed: October 18, 2005

Do Not Publish